Hooley, J.
This is an appheation for a peremptory mandamus order against the board of trustees of the village of Williston Park to compel said board to submit to the electors of said village at a special election a proposition for the establishment of a lighting system and power plant. Section 56 of the Village Law provides in part: “ The board of trustees may, upon its own motion and shah, upon the petition of * * * one hundred electors in a village of the first class qualified to vote upon a proposition, cause to be submitted at a village election a proposition upon any of the following questions * * * to estabhsh or acquire a lighting system * * *. Upon the presentation of such petition the board of trustees shall cause the proposition to be submitted accordingly.” (Italics mine.)
*584It is the clear intent of the Village Law that a board of trustees may upon its own motion submit a proposition, or a specified number of taxpayers may sign a petition for the submission of a proposition and compel the board of trustees to hold an election thereon. It is equally clear, however, that in the latter case the proposition must be complete in and of itself and require nothing further from the board of trustees than the mere ministerial act of calling an election thereon.
It is obvious from a reading of the petition herein that the proposed proposition is incomplete and indefinite and requires that certain data with respect to the availability of WPA or PWA moneys be obtained before said proposition may properly be submitted to the voters.
It may well be that when a petition is filed such as the one in the case at bar, the board of trustees may gather the necessary information and data and formulate an appropriate proposition. That action would be the equivalent of submitting the proposition on the motion of the board itself. However, the board is not required to do anything in connection with the petition as filed. Mandamus may not be invoked to compel public officials to perform acts involving discretion. Application denied.